Sweeney, J.,
dissenting. I must respectfully dissent from today’s holding because it is abundantly clear that “new-party appellant” has not properly invoked the jurisdiction of this court.
On December 13, 1983, this action was initiated by Women’s Federal Savings Bank (plaintiff below) to foreclose on its mortgage interest in property owned by defendant-appellee Stephan Gaspar, among others. Judgment was rendered in favor of plaintiff and an order of sale was issued to the sheriff on November 25,1985. On January 13, 1986, the sale was conducted and “new-party appellant” K & S Budding Company (hereinafter “K & S”) was the highest bidder on the property. On February 10, 1986, this sale was confirmed by the trial court. The order of confirmation was appealed by defendants-appellees on March 6,1986. R.C. 2329.33 governs redemption of real property subject to foreclosure. It provides:
“In sales of real estate on execution or order of sale, at any time before the confirmation thereof, the debtor may redeem it from sale by depositing in the hands of the clerk of the court of common pleas to which such execution or order is returnable, the amount of the judgment or decree upon which such lands were sold, with all costs, including poundage, and interest at the rate of eight per cent per annum on the purchase money from the day of sale to the time of such deposit, except where the judgment creditor is the purchaser, the interest at such rate on the excess above his claim. The court of common pleas thereupon shall make an order setting aside such sale, and apply the deposit to the payment of such judgment or decree and costs, and award such interest to the purchaser, who shall receive from the officer making the sale the purchase money paid by him, and the interest from the clerk. This section does not take away the power of the court to set aside such sale for any reasons for which it might have been set aside prior to April 16, 1888.” (Emphasis added.)
Thus, the interest of K & S in the property which is the subject of this litigation arose on January 13, 1986 when it purchased same. The interest of K & S in this litigation occurred on February 10, 1986 when the sale was confirmed.4
Following confirmation of the sale, it is readily apparent that K & S could intervene pursuant to Civ. R. 24(A). It provides:
“(A) Intervention of right. Upon timely application anyone shall be permitted to intervene in an action: (1) when a statute of this state confers an unconditional right to intervene; or (2) when the applicant claims an interest relating to the property or transaction which is the subject of the action and he is so situated that the disposition of the action may as a practical matter impair or impede his ability to protect that interest, unless the applicant’s interest is adequately represented by existing parties.” (Emphasis added.)
Civ. R. 24 is not self-executing, however. Civ. R. 24(C) provides as follows:
“A person desiring to intervene *149shall serve a motion to intervene upon the parties as provided in Rule 5. The motion shall state the grounds therefor and shall be accompanied by a pleading setting forth the claim or defense for which intervention is sought. The same procedure shall be followed when a statute of this state gives a right to intervene.” (Emphasis added.)
Despite designating itself as a “new-party appellant,” K & S neither filed a motion to intervene pursuant to Civ. R. 24 nor was joined as a party pursuant to Civ. R. 19, 19.1, or 20.5 It therefore lacked standing to appeal the determination of the Eighth District Court of Appeals.
Inasmuch as standing is jurisdictional in nature, it may be challenged at any time during the pendency of the proceedings. See New Boston Coke Corp. v. Tyler (1987), 32 Ohio St. 3d 216, 513 N.E. 2d 302. I would therefore dismiss the appeal sua sponte as not properly presented to this court for review.
Locher, J., concurs in the foregoing dissenting opinion.

 Had redemption of the property been accomplished prior to confirmation of the sale, the previous transaction, by operation of R.C. 2329.33, would have been voidable and the interest of any purchaser thereof would have been extinguished.


 In contrast, on January 31, 1984, Daniel T. Todt filed with the Court of Common Pleas of Cuyahoga County a motion to intervene as a party defendant pursuant to Civ. R. 24(A)(2).